In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              _________________

                               NO. 09-17-00368-CR
                              _________________

                    CASSIE LANELL ARNOLD, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
________________________________________________________________________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 16-26062
________________________________________________________________________

                          MEMORANDUM OPINION

      Cassie Lanell Arnold appeals her conviction of possession of a controlled

substance of more than one gram but less than four grams, a third degree felony

following the revocation of her deferred adjudication. See Tex. Health & Safety

Code § 481.115(a), (c) (West 2017). The attorney appointed to represent Arnold in

her appeal filed an Anders brief, which asserted that the attorney reviewed the trial

proceedings, indictment, pleadings, deferred adjudication order, revocation

                                         1
proceeding, and all other matters in the record, and found no meritorious claims on

which he could argue Arnold’s conviction should be reversed. We have reviewed

the record and agree with Arnold’s counsel that no arguable issues exist to support

an appeal. See Anders v. California, 386 U.S. 738, 744–45 (1967); High v. State,

573 S.W.2d 807, 810–13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684,

684 (Tex. Crim. App. 1974).

                                    Background

      Arnold was charged by indictment of possession of a controlled substance of

more than one gram but less than four grams, a third degree felony. See Tex. Health

& Safety Code § 481.115(a), (c). Arnold pled guilty to the offense, and was placed

on deferred adjudication for a period of five years. Subsequently, the State filed a

motion to revoke Arnold’s deferred adjudication claiming that she had violated the

terms of her deferred adjudication. On August 24, 2017, the trial court held a hearing

on the motion to revoke. During the hearing, Arnold pled “true” to violating one of

the terms of her deferred adjudication. The trial court granted the motion to revoke

probation, and sentenced her to serve two years in prison.

      Appellate counsel sent a letter to Arnold regarding the Anders brief filed on

her behalf and advising her of her right to file a pro se brief and enclosing copies of



                                          2
the clerk’s record and reporter’s record. Arnold did not file a pro se brief in

response.

                           Standard of Review/Analysis

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in concluding that an appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). When

faced with an Anders brief, the appellate courts may determine either (1) “that the

appeal is wholly frivolous and issue an opinion explaining that it has reviewed the

record and finds no reversible error[,]” or (2) “that arguable grounds for appeal exist

and remand the cause to the trial court so that new counsel may be appointed to brief

the issues.” Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

      After our independent examination of the record in its entirety, we agree that

there is no reversible error and there are no arguable issues to support an appeal. Id.

Accordingly, there is no need to appoint new counsel to re-brief Arnold’s appeal.

See Stafford, 813 S.W.2d at 511 (requiring court appointment of other counsel only

if it is determined arguable grounds exist to support the appeal).




                                          3
                                   Conclusion

      As no arguable grounds exist to support the appeal, the trial court’s judgment

is affirmed.1

      AFFIRMED.



                                           ________________________________
                                                   CHARLES KREGER
                                                         Justice

Submitted on May 16, 2018
Opinion Delivered May 23, 2018
Do Not Publish

Before McKeithen, C.J., Kreger, and Johnson, JJ.




      1
         Arnold may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         4